DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the “texts” and “numbers” are blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 depends on “claim 102”. Should it be dependent on – claim 10 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 8 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez et al (5,646,400).
Regarding claims 1, 8 and 15; figures 1-3 of Perez et al below disclose a corrosion detection system (see title), comprising: a material having at least two layers (M1 and M2 of figure 2), said at least two layers (M1 and M2 of figure 2), defining at least 

    PNG
    media_image1.png
    3408
    2320
    media_image1.png
    Greyscale


Regarding claim 4, Perez et al teaches the use of gratings (A, B, C, D, E, F) having different Brag period (column 4, lines 37-42). Thus, it is inherent that the grating geometry includes a tooth width and a tooth spacing, and further wherein said tooth width and said tooth spacing is chosen according to said desired predetermined light wavelength.
Regarding claim 5, Perez teaches the use of a spectrum analyzer (26). Thus, it is inherent that a photodetector disposed inside the spectrum analyzer which connected to the at least one said fiber optic cable (14) for determining said predetermined wavelength (figure 1). In addition, the optical sensors are well known as suggested by Perez (column 1, lines 46-67).
Regarding claim 16, Perez teaches that each said at least one fiber optic cable (14) is surrounded by said material (M) at a respective at said least one said interface (figures 2-3).
Regarding claim 17, Perez et al teaches the use of gratings (A, B, C, D, E, F) having different Brag period (column 4, lines 37-42). Thus, it is inherent that the grating geometry includes a tooth width and a tooth spacing, and further wherein said tooth width and said tooth spacing is chosen according to said desired predetermined light wavelength.

.

Claim(s) 1-5, 8, 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiesel et al (2021/0123797).
Regarding claims 1, 8 and 15; figures 3 and 12 of Kiesel et al below disclose a corrosion detection system (par. [0048], [0095]), comprising: a material having at least two layers (1280, 1202, 1203 of figure 12B), said at least two layers (1280, 1202, 1283), defining at least one interface; at least one fiber optic cable (340, 1241) embedded in said material (par. [0058], figure 12B); each of said at least one fiber optic cable (340, 1241) having a plurality of Fiber Bragg Gratings (FBG’s) (341-1, 341-2, 341-3; 1241-1, 1241-2, 1241-3) formed therein at predetermined intervals (figures 3 and 12B); and, each said FBG (par. [0058]) having a geometry (i.e., grating periodicity, different Brag periods) that only allows a predetermined light wavelength to pass therethrough (figure 3 and par. [0065], [0069] and [0072]).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

Regarding claim 2, figure 12B teaches that each said at least one fiber optic cable (1241) is embedded in said material (1280, 1202, 1203) at a respective at said least one said interface (i.e., interface between fiber and material).
Regarding claim 3, Kiesel et al teaches that at least two layers further comprises three or more layers (1280, 1202, 1203), wherein said at least one interface comprises 
Regarding claim 4, Kiesel et al teaches the use of gratings (341-1, 341-2, 341-3; 1241-1, 1241-2, 1241-3) having different Brag period (par. [0057], [0059]). Thus, it is inherent that the grating geometry includes a tooth width and a tooth spacing, and further wherein said tooth width and said tooth spacing is chosen according to said desired predetermined light wavelength.
Regarding claim 5, Kiesel et al teaches the use of a photodetector (120 of figure 1 or photosensitive element 322 of figure 3) which connected to the at least one said fiber optic cable (140, 340) for determining said predetermined wavelength.
Regarding claim 16, Kiesel et al teaches that each said at least one fiber optic cable (1241) is surrounded by said material (1280, 1202, 1203) at a respective at said least one said interface (figure 12B).
Regarding claim 17, Kiesel et al teaches the use of gratings (341-1, 341-2, 341-3; 1241-1, 1241-2, 1241-3) having different Brag period (par. [0057], [0059]). Thus, it is inherent that the grating geometry includes a tooth width and a tooth spacing, and further wherein said tooth width and said tooth spacing is chosen according to said desired predetermined light wavelength.
 Regarding claim 18, Kiesel et al teaches that the fiber optic cable (140) has a respective first end and a respective second end, and further comprising a corresponding at least one photodetector (120) connected to a respective said first end for determining the predetermined wavelength (figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al or Kiesel et al.
Both Perez et al and Kiesel et al do not teach that the at least one fiber optic cable has a cable thickness of less than 60 um thick; each of said at least two layers has a respective layer thickness; and, wherein said light wavelengths are selected independently of said layer thicknesses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Perez et al or Kiesel et al, for example, choosing the cable thickness of less than 60 micron meter whichever suitable for the device.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al in view of Grimes et al (2002/0153882).
Perez et al teaches the use of a spectrum analyzer (26) and does not disclose a processor which having written non-transitory instructions incorporated therein for determining said predetermined interval as an output. 
Grimmes et al, from the same field of endeavor, discloses a temperature sensing apparatus (10) in which a processor of a computer (39) is connected to a spectrum analyzer (37) for determining temperature, stress condition, or corrosion using the harmonic frequency amplitude value identified (see par. [0012], [0028] and figures 1-2 below).

    PNG
    media_image4.png
    3408
    2320
    media_image4.png
    Greyscale

.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiesel et al in view of Grimmes et al.
Kiesel et al teaches the use of a spectrum analyzer (350) and does not disclose a processor which having written non-transitory instructions incorporated therein for determining said predetermined interval as an output. 
Grimmes et al, from the same field of endeavor, discloses a temperature sensing apparatus (10) in which a processor of a computer (39) is connected to a spectrum analyzer (37) for determining temperature, stress condition, or corrosion using the harmonic frequency amplitude value identified (see par. [0012], [0028] and figures 1-2 below).

    PNG
    media_image4.png
    3408
    2320
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the calculation unit of Kiesel et al by a computer as taught by Grimmes et al because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teepe et al (10,895,566) discloses a corrosion monitoring system for detecting corrosion of power grid components comprises an optical fiber (130) a fiber Bragg grating and corrosion control anode (see figure 1). However, Teepe et al fails to teach the use of a plurality of Fiber Bragg Gratings.
Wang et al (2006/0049341) discloses a method for examining corrosion of a steel reinforcement rod embedded in concrete comprising a light source (4), a coupler (2), Bragg grating (11) and wavelength detector (3) (see figure 1). However, Wang et al fails to teach the use of a plurality of Fiber Bragg Gratings.
Raghavan et al (2019/0011491) discloses a monitoring system for a power grid includes a light source (410), a plurality of Bragg grating (421, 422, 423) and wavelength detector (430) (see figure 4). However, Raghavan et al fails to teach that the system is a corrosion detection system.
	Ellerbrock et al (6,204,920) discloses an optical fiber sensor system (322) for determining the strain and temperature of an aircraft includes a light source (314), a plurality of Bragg grating (330A, 330B, 330C) and wavelength detector (306) (see figure 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            September 30, 2021